
	
		II
		111th CONGRESS
		1st Session
		S. 1709
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2009
			Ms. Stabenow (for
			 herself, Mr. Thune,
			 Mr. Johnson, Mr. Cochran, Mr.
			 Johanns, Mr. Grassley,
			 Mr. Barrasso, Mr. Isakson, Mr.
			 Chambliss, Ms. Klobuchar,
			 Mr. Tester, Mr.
			 Baucus, Mr. Harkin,
			 Mr. Sanders, Mrs. Gillibrand, Mr.
			 Crapo, Mr. Bennet,
			 Mr. Leahy, Mr.
			 Brownback, and Mr. Nelson of
			 Nebraska) introduced the following bill; which was read twice and
			 referred to the Committee on Agriculture,
			 Nutrition, and Forestry
		
		A BILL
		To amend the National Agricultural Research, Extension,
		  and Teaching Policy Act of 1977 to establish a grant program to promote efforts
		  to develop, implement, and sustain veterinary services, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterinary Services Investment
			 Act.
		2.Veterinary
			 services and outreach grant programThe National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 is amended by inserting after
			 section 1415A (7 U.S.C. 3151a) the following:
			
				1415B.Veterinary
				services and outreach grant program
					(a)DefinitionsIn
				this section:
						(1)Qualified
				entityThe term qualified entity means the
				following:
							(A)A for-profit or
				nonprofit entity located in the United States that operates a veterinary clinic
				providing veterinary services—
								(i)in
				a rural area, as defined in section 1393(a)(2) of the Internal Revenue Code of
				1986; or
								(ii)in response to a
				veterinarian shortage situation.
								(B)A State, national, allied, or regional
				veterinary organization or specialty board recognized by the American
				Veterinary Medical Association.
							(C)A college or
				school of veterinary medicine accredited by the American Veterinary Medical
				Association.
							(D)A university research foundation or
				veterinary medical foundation.
							(E)A department of
				veterinary science or department of comparative medicine at an accredited
				institution of higher education recognized by the Department of
				Education.
							(F)A State
				agricultural experiment station.
							(G)A State, local, or
				tribal government agency.
							(2)Veterinarian
				shortage situationThe term
				veterinarian shortage situation means a veterinarian shortage
				situation determined by the Secretary under section 1415A(b).
						(b)Establishment of
				program
						(1)Competitive
				grantsThe Secretary shall
				carry out a program to make competitive grants to qualified entities described
				in paragraph (2) for the purpose of developing, implementing, and sustaining
				veterinary services.
						(2)Eligibility
				requirementsTo be eligible for a grant under this section, a
				qualified entity shall carry out programs or activities that the Secretary
				determines will—
							(A)substantially
				relieve veterinary shortage situations;
							(B)support or facilitate private veterinary
				practices engaged in public health activities; or
							(C)support or
				facilitate practices of veterinarians who are participating in, or have
				successfully completed, a service requirement under section 1415A.
							(c)Award processes
				and preferences
						(1)Application,
				evaluation, and input processesIn administering the grant
				program under this section, the Secretary shall—
							(A)use an
				appropriate application and evaluation process; and
							(B)seek the input of
				interested persons.
							(2)Grant
				preferencesIn selecting qualified entities to receive a grant
				under this section, the Secretary shall give a preference to qualified entities
				that—
							(A)document
				coordination between or with—
								(i)a State, national, allied, or regional
				veterinary organization, a specialty board, or veterinary medical association
				recognized by the American Veterinary Medical Association;
								(ii)the applicable
				accredited veterinary education institution or department of veterinary science
				or department of comparative medicine at an accredited institution of higher
				education recognized by the Department of Education; or
								(iii)the applicable
				State veterinarian or animal health official (or equivalent official);
				and
								(B)will use the grant
				funds to help to meet veterinary workforce or food protection needs.
							(3)Additional
				preferencesIn awarding
				grants under this section, the Secretary may develop additional preferences by
				taking into account—
							(A)the amount of funds available for grants;
				and
							(B)the purposes for which the grant funds will
				be used.
							(4)Applicability of
				other provisionsSections
				1413B, 1462(a), and subsections (a)(3) and (c) of section 1469 shall apply to
				the administration of the grant program under this section.
						(d)Cost-Sharing
				requirements
						(1)Recipient
				shareA grant recipient shall
				provide matching non-Federal funds, either in the form of cash or in-kind
				contributions, in an amount equal to not less than 25 percent of the Federal
				funds provided in a grant under this section.
						(2)WaiverThe Secretary may establish, by regulation,
				conditions under which the cost-sharing requirements of paragraph (1) may be
				reduced or waived.
						(e)Use of grant To
				relieve veterinary shortage situations and support veterinary
				servicesFunds provided by
				grants under this section may be used for the following purposes to relieve
				veterinary shortage situations and support veterinary services:
						(1)Grants to promote
				recruitment, placement, and retention of—
							(A)veterinarians;
							(B)veterinary
				technicians;
							(C)students of
				veterinary medicine; and
							(D)students of
				veterinary technology.
							(2)Grants to assist
				veterinarians with establishing or expanding practices for the purposes
				of—
							(A)equipping
				veterinary offices;
							(B)sharing in the
				overhead costs of the practices; or
							(C)establishing
				mobile veterinary facilities at which at least a portion of the facilities will
				address education or extension needs.
							(3)Financial assistance for veterinary
				students, veterinary interns, externs, fellows, and residents, and veterinary
				technician students to attend training programs in food safety or food animal
				medicine to cover expenses other than tuition.
						(4)Programs establishing or expanding
				accredited veterinary education programs, veterinary residency and fellowship
				programs, or veterinary internship and externship programs in coordination with
				accredited colleges of veterinary medicine.
						(5)Programs for
				tele-veterinary medicine at practices that contribute to veterinary extension,
				education, or research.
						(6)Support the
				ability of the office or position of a State veterinarian or animal health
				official to coordinate veterinary services and food protection issues described
				in paragraphs (1) through (5).
						(7)Assessments of
				veterinarian shortage situations and preparation of applications for
				designation as a shortage situation.
						(8)Programs in
				continuing education and extension (including distance-based education) for
				veterinarians, veterinary technicians, and other health professionals needed to
				strengthen veterinary programs and enhance food safety.
						(9)Faculty
				recruitment and retention programs at accredited colleges of veterinary
				medicine.
						(10)Programs, in
				coordination with universities or local educational agencies, to encourage
				students in secondary schools to pursue a career in veterinary medicine or
				science professions.
						(f)Prohibition on
				use of grant funds for constructionFunds made available for
				grants under this section shall not be used for the construction of a new
				building or facility or the acquisition, expansion, remodeling, or alteration
				of an existing building of facility, including site grading and improvement and
				architect fees.
					(g)ImplementationNot
				later than 1 year after the date of enactment of this section, the Secretary
				shall promulgate regulations to implement the grant program authorized under
				this section.
					(h)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary such sums as are necessary to carry out this section for fiscal year
				2011 and each fiscal year
				thereafter.
					.
		
